Citation Nr: 1613076	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  15-23 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for brain cancer, including as due to in-service herbicide exposure.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from December 1968 to October 1975, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim of service connection for a right knee disability (which the RO characterized as right knee strain).  The Veteran disagreed with this decision in April 2013.  He perfected a timely appeal in May 2015.

This matter next is on appeal from a July 2015 rating decision in which the RO denied the Veteran's claim of service connection for brain cancer, including as due to in-service herbicide exposure.  The Veteran disagreed with this decision later in July 2015. He perfected a timely appeal in January 2016.  Although the Veteran requested a videoconference Board hearing when he perfected a timely appeal in January 2016, he withdrew his hearing request in March 2016.  See 38 C.F.R. § 20.704 (2015).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The record evidence shows that the Veteran had active service in the Republic of Vietnam; thus, his in-service herbicide exposure is presumed.

2.  The record evidence is in relative equipoise as to whether the Veteran's in-service herbicide exposure caused his brain cancer.

3.  The record evidence shows that the Veteran's current right knee disability is not related to active service or any incident of service.


CONCLUSIONS OF LAW

1.  Brain cancer, to include as due to herbicide exposure, was incurred in active service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  A right knee disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's claim of service connection for brain cancer, including as due to in-service herbicide exposure, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With respect to the Veteran's claim of service connection for a right knee disability, the Board notes that, in letters issued in February and in November 2012, VA notified the Veteran of the information and evidence needed to substantiate and complete this claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the November 2012 VCAA notice, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support granting service connection for a right knee disability.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decision; thus, this notice was timely.  Because the Veteran's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board, although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in Virtual VA and in Veterans Benefits Management System (VBMS) have been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection Claims

The Veteran contends that he incurred brain cancer during active service.  He specifically contends that his in-service herbicide exposure while on active service in the Republic of Vietnam caused or contributed to his current brain cancer.  He also contends that he incurred a right knee disability during service.

Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. 3.303(a).  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service - the so-called "nexus" requirement.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for a disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection also may be granted for chronic diseases, such as malignant tumors, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease may at any later date, however remote, be service-connected, unless clearly attributable to intercurrent causes.  For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or diagnoses including the word "chronic."  When the disease identity is established, there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only when the condition noted in service (or the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not supported adequately, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

As an alternative to the nexus requirement, in certain circumstances, service connection for certain chronic diseases may be established through a showing of continuity of symptomatology since service.  Id.  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is limited specifically to the chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the proposition that continuity of symptomatology in 38 C.F.R. § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).

VA regulations provide that a Veteran who, during active military, naval, or air service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).

The following diseases are deemed associated with herbicide exposure under current VA law: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, type 2 diabetes, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), ischemic heart disease, Parkinson's disease, hairy cell leukemia, and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  The foregoing diseases shall be service connected if a Veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2014) and 38 C.F.R. § 3.307(d) (2015) also are satisfied.

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the evidence is in relative equipoise as to whether the Veteran's brain cancer is related to his in-service herbicide exposure.  As will be discussed below, there is evidence both in support of and against the Veteran's assertion that his exposure to herbicides while on active service in the Republic of Vietnam caused or contributed to his brain cancer.

In this regard, the Veteran's service personnel records confirm that he served in-country in the Republic of Vietnam from November 1971 to April 1972.  The Veteran has the requisite Vietnam service found in 38 C.F.R. § 3.307(a)(6)(iii) and he is presumed to have been exposed during such service to an herbicide agent.  Id; see also Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008), cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  In such circumstances, service connection may be established on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  See also 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).  Brain cancer is not among the diseases listed in 38 C.F.R. § 3.309(e) for which presumptive service connection is available based on in-service exposure to an herbicide agent.

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that, when a Veteran is found not be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the Board must determine not only whether the Veteran had a disability which is recognized by VA as being related etiologically to prior exposure to herbicide agents which were used in Vietnam (see 38 C.F.R. § 3.309(e)) but also must determine whether his disability was the result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  In other words, the fact that the Veteran did not meet the requirements of 38 C.F.R. § 3.309 does not in and of itself preclude the Veteran from establishing service connection as he may, in the alternative, establish service connection by way of proof of actual direct causation showing that the Veteran's exposure to Agent Orange during service caused his brain cancer.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).

Based upon its review of the scientific and medical literature on the potential health effects of exposure to herbicides, the National Academy of Sciences (NAS) places various diseases into one of four categories based on the strength of the evidence of association between herbicide exposure and the health outcome.  The four categories are: (1) Sufficient Evidence of Association; (2) Limited or Suggestive Evidence of Association; (3) Inadequate or Insufficient Evidence to Determine Whether an Association Exists; and (4) Limited or Suggestive Evidence of No Association.  See Determinations Concerning Illness Discussed in National Academy Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012) ("Update 2010"); see also LeFevre v. Sec'y, Dep't of Veterans Affairs, 66 F.3d 1191, 1194-5 (Fed. Cir. 1995) (discussing the NAS categories for diseases suspected of association with in-service herbicide exposure).  As noted in Update 2010, the NAS "found inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and...cancers of the brain."  Id., at 47,927.  This placed brain cancer in category 3.  Although the NAS's statistical analysis of the scientific and medical data, as it pertains to brain cancer, cannot be the sole basis to defeat a determination of direct service connection, it still remains as a source of relevant, competent medical evidence that the Board may consider "when assessing whether the totality of the evidence is sufficient to establish direct service connection."  Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009).

In contrast, the evidence also contains a competent medical opinion received by VA in March 2015 from S.P.S., M.D., the Veteran's treating oncologist, concerning the contended etiological relationship between the Veteran's conceded in-service herbicide exposure and brain cancer.  Dr. S.P.S. opined in his medical opinion that it was "quite likely" that the Veteran's in-service herbicide exposure caused his brain cancer.  Dr. S.P.S. reviewed relevant medical literature as rationale for his positive nexus opinion between the Veteran's in-service herbicide exposure and brain cancer and attached a copy of a study concerning the incidence of brain cancer among U.S. Army Chemical Corps Vietnam Veterans.  (The Board notes parenthetically that, in Update 2010, it appears that the NAS cited this study in its discussion of category 3 diseases.)  The Board finds that the March 2015 opinion from Dr. S.P.S. was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The Board acknowledges that, in a June 2015 opinion, a VA clinician opined that it was less likely than not that the Veteran's in-service herbicide exposure caused his brain cancer.  The rationale for this opinion was that, because brain cancer was not among the diseases for which service connection is available on a presumptive basis due to in-service herbicide exposure, no medical nexus could be established between the Veteran's conceded in-service herbicide exposure and brain cancer.  The Board already has found that the Veteran is not entitled to service connection for brain cancer on a presumptive basis due to his conceded in-service herbicide exposure (as discussed above).  Thus, the Board does not dispute that part of the June 2015 VA clinician's opinion which addressed presumptive service connection for brain cancer due to in-service herbicide exposure.  The June 2015 VA clinician was not asked to provide and did not provide an opinion as to whether there was a direct etiological relationship between the Veteran's brain cancer and his conceded in-service herbicide exposure, however, although this clinician criticized Dr. S.P.S for providing such an opinion.  The Board already has found the opinion provided by Dr. S.P.S. concerning the direct etiological link between the Veteran's brain cancer and his conceded in-service herbicide exposure to be probative evidence supporting a grant of the Veteran's service connection claim (as also discussed above).  By contrast, having reviewed the June 2015 VA clinician's opinion, the Board finds that this opinion is less than probative on the issue of whether there is a direct etiological link between the Veteran's brain cancer and his conceded in-service herbicide exposure.

The Veteran has contended throughout the pendency of this appeal that his in-service herbicide exposure caused or contributed to his brain cancer.  The evidence is in relative equipoise as to whether there is an etiological link between brain cancer and herbicide exposure.  On the one hand, the NAS has found inadequate or insufficient evidence supporting a link.  And, on the other hand, the Veteran has presented competent medical evidence of an etiological link between his brain cancer and his in-service exposure to Agent Orange in the March 2015 opinion from Dr. S.P.S.  See Combee, 34 F.3d at 1043-1044.  As noted elsewhere, the subsequent opinion provided by a VA clinician in June 2015 is not probative on the issue of whether there is a direct etiological link between brain cancer and herbicide exposure.  Resolving all reasonable doubt in the Veteran's favor, the Board finds it reasonable to conclude that the record evidence sufficiently supports an actual causal relationship between the Veteran's in-service exposure to Agent Orange and his subsequent development of brain cancer.  38 U.S.C.A. §§ 1110, 5107(b); 3.102, 3.303(d).  Accordingly, the criteria for establishing service connection on a direct basis for brain cancer have been met.

The Board next finds that the preponderance of the evidence is against granting the Veteran's claim for a right knee disability.  The Veteran contends that he incurred a right knee disability during active combat service in the Republic of Vietnam and experienced continuous right knee disability since his service separation.  He alternatively contends that he fell in a hole during active service and injured his right knee.  The record evidence does not support the Veteran's assertions regarding an etiological link between any current right knee disability and active service, however.  It shows instead that, although the Veteran currently experiences right knee strain, it is not related to active service.  For example, the Veteran's service treatment records show that, at his pre-enlistment physical examination in September 1968, prior to his entry on to active service in December 1968, clinical evaluation of his lower extremities was normal.  The Veteran denied all relevant pre-service medical history.

These records also show that the Veteran injured his right knee during active service.  In September 1969, the Veteran's complaints included right knee pain which had lasted for 1 week.  Physical examination showed a full range of motion and no erythema, tenderness, or swelling.  The impression was knee pain.

In March 1975, the Veteran complained that he had injured his right knee playing basketball.  A history of a right knee meniscus injury 1 year earlier was noted.  The Veteran also complained that he had trouble walking and experienced occasional locking.  X-rays were unremarkable.  The impression was an injured right meniscus.

In April 1975, the Veteran reported that he tripped and fell in to a hole while running and injured his left foot.

In September 1975, the Veteran complained of several years of right knee pain.  His pain increased when he stepped down.  He also complained of occasional swelling around the right knee patella.  Physical examination showed effusion, a "duck waddle" gait, and postero-lateral joint line tenderness.  X-rays of the right knee showed unremarkable bony structures and minimal narrowing of the medial joint space.  The assessment was rule-out tear of the right lateral meniscus.

At his separation physical examination in October 1975, clinical evaluation showed full strength and intact sensation in the right knee.  The in-service clinician stated that the Veteran's reported trick right knee was diagnosed as strain in 1975 and "treated with relaxers" and had no complications and no sequelae.

The Board acknowledges that the Veteran injured his right knee during active service.  Despite the Veteran's assertions to the contrary, the record evidence (his service personnel records) does not indicate that he served in combat in Vietnam or that he incurred his conceded in-service right knee injury while in combat.  For example, the Veteran's DD Form 214 shows that his military occupational specialty (MOS) was ground equipment specialist and he completed a combat training course during service.  He also was awarded the Vietnam Service Medal and the Republic of Vietnam Campaign Medal.  Neither the Veteran's available service personnel records or service treatment records indicate that he served in combat during active service, including while he was in Vietnam.  Having reviewed the record evidence, the Board concludes that the Veteran's assertions that he injured his right knee during active combat service in the Republic of Vietnam are entitled to no probative value because they are not consistent with the facts and circumstances of his active service.  The Board also concludes that, because the Veteran did not serve in combat in Vietnam, the presumption of in-service incurrence of a claimed disability or injury normally available for combat Veterans is inapplicable to this appeal.  See generally 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f) (2015).

The post-service evidence also does not support granting service connection for a right knee disability.  Contrary to the Veteran's assertions, it shows that, although he currently experiences a right knee disability (diagnosed as right knee strain), that disability is not related to active service or any incident of service.  For example, on VA knee and lower leg Disability Benefits Questionnaire (DBQ) in March 2013, the Veteran complained of constant right knee pain "made worse with prolonged walking/running.  States he can no longer squat down secondary [to] pain."  He rated his knee pain as 5/10 on a pain scale (with 10/10 being the worst imaginable pain).  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported that he injured his right knee while on a tour of duty in Vietnam.  He also reported being told that he had torn the cartilage in his right knee and needed surgery although he declined to undergo surgery because he also was told that it only had a 50 percent success rate.  He reported monthly flare-ups of right knee pain which he rated as 10/10 on a pain scale.  

Physical examination of the right knee in March 2013 showed less movement than normal, pain on movement, swelling, interference with sitting, standing, and weight-bearing, tenderness to palpation in the joint lines or soft tissues, 5/5 muscle strength, no joint instability, and no history of recurrent patellar dislocation/subluxation.  The Veteran regularly used a knee brace for 3-4 days approximately every other week for ambulation.  He reported that his chronic right knee pain interfered with his work and chores/activities around the house.  The VA examiner opined that it was less likely than not that the Veteran's right knee disability was related to active service.  The rationale for this opinion was based on a review of medical literature, medical records, and clinical experience.  The rationale also was that the Veteran's in-service right knee injury resulted in an "injured right meniscus which would have healed.  The right knee symptoms complained of 25+ years later cannot reasonably be connected to [active duty] service when there are multiple other aging/occupational/daily activity factors in the intervening years."  The diagnosis was right knee strain.

The Veteran contends that he incurred a right knee disability during active service.  Although the Board concedes that the Veteran injured his right knee during active service, it appears that this injury was acute, transitory, and resolved with treatment.  This finding is consistent with what the VA examiner stated after examining the Veteran's right knee on VA examination in March 2013.  The March 2013 VA examiner also provided a negative nexus opinion concerning the contended etiological relationship between the Veteran's current right knee disability (which was diagnosed as right knee strain) and active service.  This opinion was fully supported.  See Stefl, 21 Vet. App. at 124.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to service connection for a right knee disability.  In summary, the Board finds that the criteria for service connection for a right knee disability have not been met.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of a right knee disability have been continuous since service.  He asserts that he continued to experience symptoms relating to the right knee (pain and occasional locking) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a right knee disability after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of a right knee disability since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, the reported in-service history of a trick knee was attributed to knee strain which had been treated successfully and resulted in no complications or residuals (sequelae).  Specifically, the service separation examination report reflects that the Veteran was examined and his lower extremities were found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to a right knee disability for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1975) and initial reported symptoms related to a right knee disability when he was examined for VA adjudication purposes in 2013 (a 38-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including brain cancer.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to the right knee.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and the record evidence showing no etiological link between a right knee disability and active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for brain cancer, as a direct result of in-service herbicide exposure, is granted.

Entitlement to service connection for a right knee disability is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


